ACCEPTED
                                                                                 12-15-00236-CV
                                                                    TWELFTH COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                           12/3/2015 11:05:54 AM
                                                                                       Pam Estes
                                                                                          CLERK

                      No. 12-15-00236-CV
__________________________________________________________________
                                                          FILED IN
                     IN THE COURT OF APPEALS       12th COURT   OF APPEALS
                                                        TYLER, TEXAS
               FOR THE TWELFTH DISTRICT OF TEXAS
                                                   12/3/2015 11:05:54 AM
                           TYLER, TEXAS
                                                          PAM ESTES
__________________________________________________________________
                                                            Clerk


          DOWTECH SPECIALTY CONTRACTORS, INC.,
                       Appellants

                                   V.

                    CITY OF NACOGDOCHES
                  AND AEROMIX SYSTEMS INC.
                             Appellees
__________________________________________________________________

                     Appeal from Cause No. C1228865
         In the 145th District Court of Nacogdoches County, Texas
__________________________________________________________________

                      UNOPPOSED MOTION
                               FOR
              EXTENSION OF TIME TO FILE BRIEF
__________________________________________________________________

                EXPEDITED RULING REQUESTED

TO THE HONORABLE COURT OF APPEALS:

     Appellant, Dowtech Specialty Contractors, Inc. requests that

this Court grant Appellant an extension of time to file its opening

brief and would shows as follows:

     Appellee is the City of Nacogdoches. Appellee is unopposed to

this motion.
        The current deadline to file Appellant’s Brief is December 10th,

2015. This motion is filed on December 3, 2015 and is therefore

timely. The following are independent grounds on which to grant the

extension.

OPPORTUNITY TO SETTLE CASE

        In   November    2015,   Appellee’s   counsel   contacted   the

undersigned and informed him that Rob Atherton, who has been the

City Attorney for Nacogdoches for over 30 years, will be retiring at the

beginning of the new year.         Appellee’s counsel requested that

Appellant make a reasonable settlement offer to resolve this matter,

indicating that the best time to settle the case would be before Mr.

Atherton retires. He indicated that Mr. Atherton is a very experienced

city attorney and is already familiar with this case. Both parties

agreed that upon his retirement it will more difficult to resolve the

case.    This is because the new city attorney will have to become

familiar with the parties and the file, and will likely be preoccupied

with the process of assuming the new position.

        Thus, it would be an effective use of judicial resources to

attempt to settle this case between now and the end of the year. It

would be a waste of resources if Appellant was required to draft its
opening brief, only to have settled the case shortly thereafter.

Appellees is already familiar with the grounds for the appeal, as this

is an appeal of a summary judgment. If this extension is granted,

Appellant will make a good faith attempt to settle this matter prior to

the end of the year.

SCHEDULING CONFLICTS

     The undersigned is counsel in Joe and Brenda Moore v. Oak

Creek Homes, LP and 21st Mortgage Corporation; in the 259th

Judicial District Court, Jones County, Texas (Cause No. 022737). In

that case, the undersigned is faced with an unexpected hearing in

Anson, TX on December 8, 2015.

     The case is hotly contested and was set for trial on December

15, 2015. Although the parties agreed to continue the trial setting,

in November the opposition filed an unexpected mandamus action

and a motion to stay the proceeding. They also filed a motion to

enforce an arbitration agreement. The two trial court matters have

been set for hearing on December 8, 2015.

     Because it is necessary for the undersigned to spend a

significant amount of time to respond and prepare, the December 8,
setting renders the undersigned unable to adequately prepare and

complete Appellant’s brief in this case by December 10.

     Due to the need for certainty, Appellant hereby requests that

this Court rule and notify the parties prior to the close of business

on December 4, 2015.

     WHEREFORE, APPELLANT PRAYS that this Court grant

Appellant an extension to file its brief to and including the 10 th day

of January, 2016.

                           Respectfully submitted,

                           LAW OFFICE OF BLAKE C. NORVELL
                           37 Cypress Point St.
                           Abilene, Texas 79606
                           325-695-1708 telephone
                           325-695-1708 facsimile

                                /s/ Blake Norvell
                           By:
                           Blake C. Norvell
                           State Bar No. 24065828

                           ATTORNEY FOR APPELLANT
                  CERTIFICATE OF CONFERENCE
         I certify that I have conferred with Tom Berlanger (by and

through his legal assistant) and have been informed that he is

UNOPPOSED to Appellant’s Motion for Extension of Time to File

Brief.

                           LAW OFFICE OF BLAKE C. NORVELL
                           37 Cypress Point St.
                           Abilene, Texas 79606
                           325-695-1708 telephone
                           325-695-1708 facsimile

                                /s/ Blake Norvell
                           By:
                           Blake C. Norvell
                           State Bar No. 24065828

                           ATTORNEY FOR APPELLANT
                   CERTIFICATE OF SERVICE
     I certify that on December 3, 2015, I served a copy of

UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

on the parties listed below by electronic service and that the

electronic transmission was reported as complete. My e-mail address

is norvell2007@gmail.com.


                         LAW OFFICE OF BLAKE C. NORVELL
                         37 Cypress Point St.
                         Abilene, Texas 79606
                         325-695-1708 telephone
                         325-695-1708 facsimile

                              /s/ Blake Norvell
                         By:
                         Blake C. Norvell
                         State Bar No. 24065828

                         ATTORNEY FOR APPELLANT


     Tom Belanger
     TX Bar No. 02060400
     ADAMS, BELANGER, & LoSTRACCO, P.C.
     305 E. Main St. Nacogdoches, TX 75961
     936-564-4315 telephone
     936-560 – 0280 facsimile